ON MOTION

ORDER

Counsel of record for the firm Hunton & Williams LLP representing plaintiff-appellant Parkdale International Ltd. (“Park-dale”) move to withdraw as their client has instructed them to “cease and terminate all further work on behalf of Parkdale.” Scarfone Hawkins LLP, a Canadian firm, representing Parkdale and its secured creditors, has advised the court that Park-dale is abandoning its appeal.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion to withdraw counsel for Hunton & Williams is granted.
(2) The appeal is dismissed. Each party will bear its own costs.